Case 1:20-mc-00199-JGK-OTW Document 84-8 Filed 05/04/21 Page 1 of 3




                  ([KLELW
                        Case 1:20-mc-00199-JGK-OTW Document 84-8 Filed 05/04/21 Page 2 of 3
    [emblem:]                                                                                                          'DWH                   
     ISRAEL                                                                                                                                    WKRI,\DU
    State of Israel   0LQLVWU\RI-XVWLFH                                                                                                     7LPHSP
                      /DQG5HJLVWU\DQG6HWWOHPHQWRI5LJKWV
                      [trilingual text]
                                                                                                                       'RFXPHQWQR           
                                                                    Land Registration Bureau: Netanya

                                                                &RS\RIOLVWLQJLQWKH/DQG5HJLVWU\
                                                                         %ORFN3DUFHO


7KHSURSHUW\ZDVIRUPHGE\GHHG                     )URP                             'HHGW\SH            ,QYROXQWDU\SDUFHOODWLRQ

                   'HVFULSWLRQRIWKH3URSHUW\
$XWKRULWLHV                        $UHDLQP                                                                               
Hof Hasharon Local Council          1,400.00
                                                                                                                             
2OGSDUFHOQXPEHUV
6680/242


                                      2ZQHUVKLSV

      'HHG1R            'DWH            $FWLRQW\SH                    2ZQHUV                          ,'7\SH           ,'1R
       19518/1995/3         14/12/1995       Sale                            Steinmetz Benyamin               I.D.                 5401073
                                                                                                                                   3RUWLRQRIWKHSURSHUW\
                                                                                                                                   Full

                                        5HPDUNV

      'HHG1R            'DWH            $FWLRQW\SH                    %HQHILFLDU\QDPH                ,'7\SH           ,'1R
       25625/2016/1         21/11/2016       Warning notice section 126      Company of block 6680            Company              515314870
                                                                             parcel 338, Arsuf Trust Assets
                                                                             Holding Co. Ltd.
                                                                              )RUDOORZQHUV

      'HHG1R            'DWH            $FWLRQW\SH                   %HQHILFLDU\QDPH                 ,'7\SH           ,'1R
       28239/2016/1         22/12/2016       Injunction                     Magistrates Court Rishon
                                                                            Lezion
                                             1RWHV    Court file: 37358-12-16, of: 19/12/2016
                                                                             )RUDOORZQHUV



                                      (QGRI'DWD

$GRFXPHQWEHDULQJDQDSSURYHGHOHFWURQLFVLJQDWXUHFRQVWLWXWHVDVRXUFHDVORQJDVLWLVHOHFWURQLFDOO\UHWDLQHGDVSHUWKH
(OHFWURQLF6LJQDWXUH/DZ



)HHSDLG




                                                                                                                                                           Page 1 of 1
                  ‫‪Case 1:20-mc-00199-JGK-OTW Document 84-8 Filed 05/04/21 Page 3 of 3‬‬
          ‫‬            ‫תאריך‬
         ‫ח' טבת תש"פ‬
          ‫שעה‪ :‬‬

                  ‫‬         ‫נסח מס'‬
                                                          ‫לשכת רישום מקרקעין‪ :‬נתניה‬
                                                      ‫העתק רישום מפנקס הזכויות‬
                                                          ‫חלקה‪ :‬‬       ‫גוש‪ :‬‬




           ‫פרצלציה לא רצונית‬       ‫סוג שטר‪:‬‬                                    ‫‬   ‫מיום‪:‬‬              ‫‬         ‫הנכס נוצר ע"י שטר‪:‬‬


                                                                                                                 ‫תיאור הנכס‬
                                                                                                    ‫שטח במ"ר‬                                 ‫רשויות‬
                                                                                                    ‫‬                         ‫מ‪ .‬א‪ .‬חוף השרון‬


                                                                                                                       ‫המספרים הישנים של החלקה‬
                                                                                                                                          ‫‬



                                                                                                                       ‫בעלויות‬
                  ‫מס' זיהוי‬               ‫סוג זיהוי‬                 ‫הבעלים‬                  ‫מהות פעולה‬         ‫תאריך‬                   ‫מס' שטר‬
                  ‫‬                      ‫ת‪.‬ז‬            ‫שטיינמץ בנימין‬                        ‫מכר‬   ‫‬             ‫‬
              ‫החלק בנכס‬
                   ‫בשלמות‬


                                                                                                                        ‫הערות‬
                  ‫מס' זיהוי‬               ‫סוג זיהוי‬               ‫שם המוטב‬                  ‫מהות פעולה‬         ‫תאריך‬                   ‫מס' שטר‬
             ‫‬                        ‫חברה‬      ‫חברת גוש  חלקה‬        ‫הערת אזהרה סעיף ‬     ‫‬             ‫‬
                                                      ‫ חברה להחזקת נכסי‬
                                                           ‫נאמנות ארסוף בע"מ‬
                                                                ‫על כל הבעלים‬
‫‬
                                                                  ‫שם המוטב‬                  ‫מהות פעולה‬         ‫תאריך‬                   ‫מס' שטר‬
                                                      ‫בית משפט השלום ראשון‬                     ‫צו מניעה‬   ‫‬             ‫‬
                                                                      ‫לציון‬
                                                 ‫תיק בימ"ש‪ , :‬מיום‪ :‬‬       ‫הערות‪:‬‬
                                                                ‫על כל הבעלים‬

                                                                                                                 ‫סוף נתונים‬

    ‫נסח חתום בחתימה אלקטרונית מאושרת מהווה מקור כל עוד הוא נשמר באופן אלקטרוני כאמור בחוק חתימה אלקטרונית‪ ,‬תשס"א ‪ -‬‬




                                                                                                                                   ‫שולמה אגרה‬




  ‫עמוד  מתוך ‬
